Exhibit 10.2

Amended and Restated
STOCK OPTION GRANT AGREEMENT


(Non-Qualified Stock Option)




     THIS Amended and Restated Stock Option Grant Agreement (the "Agreement") is
made effective as of this 1 day of April, 2010 between Neiman Marcus, Inc. (the
"Company") and Burton M. Tansky (the "Participant").

     WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan, as amended (the :"Plan");

     WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

     WHEREAS, the Company previously granted a Non-Qualified Stock Option to the
Participant pursuant to the Plan evidenced by a Stock Option Grant Agreement
dated as of November 29, 2005, that contained both a Performance Option and a
Fair Value Option (the "Original Option");

     WHEREAS, the Stock Option Grant Agreement with respect to the Original
Option was amended effective January 1, 2009;

     WHEREAS, the Fair Market Value of the shares of Common Stock subject to the
Original Option is less than the Exercise Price of the Original Option
immediately prior to the effectiveness of this Agreement;

     WHEREAS, the Board has determined that the Fair Market Value of the shares
of Common Stock on the date of this Agreement is not in excess of $1,000 per
share;

     WHEREAS, the Company and the Participant agree to cancel the portion of the
Original Option that is a Performance Option (with respect to any shares of
Common Stock remaining unexercised) as consideration for the grant of a new
Performance Option as provided herein; and

     WHEREAS, the Company has approved the modification of the Expiration Date
of the Original Option with respect to both the Performance Option and the Fair
Value Option;

     NOW, THEREFORE, pursuant to the authority reserved in Section 4.12 of the
Plan and in consideration of the premises and the mutual covenants hereinafter
set forth, the parties hereto hereby agree to amend and restate the Stock Option
Grant Agreement with respect to the Original Option in its entirety as follows:

     1.     Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby restates the
prior grant to the Participant of a Fair Value Option with respect to 7,269.3851
shares of Common Stock of the Company and now hereby grants to the Participant,
in consideration of the cancellation of the portion of the Original Option that
was a Performance Option, a new Performance Option with respect to 5,668 shares
of Common Stock of the Company, such that the total number of shares of Common
Stock of the Company granted to the Participant hereunder as a Non-Qualified
Stock Option is 12,937.3851 shares (the "Option").

     2.     Grant Date.  The Grant Date of the Performance Option hereby granted
is April 1, 2010. The Grant Date of the Fair Value Option shall remain November
29, 2005.

     3.     Incorporation of Plan.  Except as provided herein, all terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein. All capitalized terms used and not defined herein
shall have the meaning given to such terms in the Plan.

     4.     Exercise Price

     (a)     The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Fair Value Option is $1,445.00.

     (b)     The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Performance Option shall be an increasing amount
starting with $1,000.00 on the Grant Date and increasing at a 10.00% compound
rate on December 15, 2010 and each December 15 thereafter until the earlier to
occur of (i) the exercise of the Option, (ii) December 15, 2013, or (iii) the
occurrence of a Change of Control of the Company; provided, however, that the
Exercise Price shall cease to increase as provided herein on a portion of the
outstanding Performance Option following the sale by the Majority Stockholder of
shares of Common Stock as follows:  the pro rata portion of the Performance
Option held by a Participant with respect to which the Exercise Price shall
cease to increase shall be the portion of the Performance Option that bears the
same ratio to the total Performance Option held by a Participant as the total
number of shares of Common Stock sold by the Majority Stockholder bears to the
total number of shares of Common Stock owned by the Majority Stockholder
immediately prior to such sale.

     5.     Exercise Dates. Except as otherwise provided herein, the Option
shall become exercisable as follows:

     (a)     Fair Value Option Grant. The Fair Value Option Grant is fully and
immediately exercisable.

     (b)     Performance Option Grant. A portion of the Performance Option Grant
with respect to 1,417 shares of Common Stock shall become exercisable December
15, 2010 and the remaining portion of the Performance Option shall become
exercisable in thirty-six (36) equal monthly installments over the thirty-six
(36) months following December 15, 2010, beginning on January 15, 2011, until
100% of the Performance Option is fully exercisable; provided that the
Performance Option shall become fully exercisable on a Change of Control.

     (c)     Forfeiture of Option. Should the Participant's employment be
terminated for Cause, the unexercised portion of the Option, whether or not then
exercisable, shall be immediately forfeited.

     6.     Expiration Date.  Subject to the provisions of the Plan and Section
5(c) above, the exercisable portion of the Option will remain exercisable until,
and shall expire on, the earlier of: (i) one year after a Change of Control; or
(ii) October 6, 2015.

     7.     Net-Physical Settlement.  In the event that a Participant's
Employment terminates due to death, Disability or Retirement or is terminated by
the Company without Cause or by the Participant for Good Reason, the Company
will permit such Participant to exercise all or any portion of his or her
outstanding Option, which is then vested and then exercisable or thereafter
becomes exercisable, through net-physical settlement (to satisfy both the
exercise price and applicable withholding taxes (at the minimum statutory
withholding rate)), to the extent permitted under Section 409A of the Code;
provided that the Company's Chief Financial Officer makes a good faith
determination at such time and after reasonable efforts to consult with the
Company's independent auditors that net physical settlement of any such Options
would not produce materially less favorable accounting consequences for the
Company than if the exercise price for any such Options were paid in cash. The
partial exercise of the Option, alone, shall not cause the expiration,
termination or cancellation of the remaining Options.

     8.     Construction of Agreement.  Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable. No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company's forbearance
or failure to take action. It is intended that the Option be exempt from Code
Section 409A, and this Agreement shall be administered and construed to the
fullest extent possible to reflect and implement such intent.

     9.     Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of, or acquiescence in, any such
breach or default, or any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

     10.    Limitation on Transfer.  The Option shall be exercisable only by the
Participant or the Participant's Permitted Transferee(s), as determined in
accordance with the terms of the Plan, except that the Participant is not
required to obtain the prior written approval by the Board of any proposed
Transfer to a Permitted Transferee during the lifetime of the Participant. Each
Permitted Transferee shall be subject to all the restrictions, obligations, and
responsibilities as apply to the Participant under the Plan and this Agreement
and shall be entitled to all the rights of the Participant under the Plan and
this Agreement. All shares of Common Stock obtained pursuant to the Option
granted herein shall not be transferred except as provided in the Plan and,
where applicable, the Management Stockholders' Agreement.

     11.    Conflicts: Interpretation of the Plan Provisions.  The terms of this
Agreement shall govern pari passu with the terms of the Plan, and the parties
hereby agree to work together to resolve any inconsistency between the terms of
the Plan and the terms of this Agreement. Notwithstanding anything to the
contrary in the Plan or this Agreement, the Board and the Participant shall
receive equal deference with respect to interpretations of the Plan and this
Agreement insofar as such interpretations affect the Option granted hereunder.

     12.    Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof, contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter. Without limiting the generality
of the foregoing, the Participant (i) acknowledges and consents to the terms of
this Agreement, notwithstanding any conflicts between the terms hereof and the
terms of the Employment Agreement and (ii) agrees that the portion of the
Original Option that is a Performance Option is hereby cancelled.

     13.     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

     14.    Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to the provisions governing conflict of laws.

     15.    Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the existence of a Public
Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the Management Stockholders'
Agreement and the Participant hereby agrees to be bound thereby.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its duly authorized officer and said Participant has hereunto signed
this Agreement on his own behalf, thereby representing that he has carefully
read and understands this Agreement, the Plan and the Management Stockholders'
Agreement as of the day and year first written above.

   

NEIMAN MARCUS, INC.

             

By:

  /s/ Nelson A. Bangs







   

Title: Senior Vice President

               

  /s/ Burton M. Tansky







     